                   Case 2:21-cv-01094-JCC Document 7 Filed 08/23/21 Page 1 of 2




                                                    21-1094THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                      UNITED STATES DISTRICT COURT
 7
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE

 9       BARBARA ROBINSON,                                        CASE NO. C21-1094-JCC
10                                Plaintiffs,                     MINUTE ORDER
11               v.

12       MANUEL DELAPEJIA and PETE CARLSON,

13                                Defendants.
14

15              The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17              This matter comes before the Court on the Stipulation for Extension of Time to Respond
18   (Dkt. No. 6), filed by the Government on behalf of Defendant Delapejia. 1 The Government
19   indicates that Ms. Robinson consents to its requested extension. Id. at 4. Having reviewed the
20   Government’s submission, the Court finds good cause for an extension and therefore GRANTS
21   the motion. (Dkt. No. 6.) It is therefore ORDERED that the deadline for the United States to answer
22   or respond to the complaint is October 19, 2021.
23              DATED this 23rd day of August 2021.
24

25

26   1
         The Government’s submission spells this Defendant’s surname as “Delapena.”


     MINUTE ORDER
     C21-1094-JCC
     PAGE - 1
             Case 2:21-cv-01094-JCC Document 7 Filed 08/23/21 Page 2 of 2




                                               Ravi Subramanian
 1                                             Clerk of Court
 2
                                               s/Sandra Rawski
 3                                             Deputy Clerk

 4

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C21-1094-JCC
     PAGE - 2
